Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/666,922 TRAILER HITCH MOUNTED APPARATUS filed on 10/29/2019.  Claims 1-13 are pending.  

Information Disclosure Statement
The information disclosure statements submitted on 10/29/2019 are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 6935064 to Thompson.
	With regards to claims 1 and 9, the patent to Thompson discloses a device having a hitch attachment having an arm comprising a first end configured to be inserted into a trailer hitch receiver; a second end positioned opposite the first end; a first plate (32) horizontally oriented and affixed to a top surface of the arm and positioned proximate to the second end; a bottom surface positioned opposite to the top surface; a first lateral surface; a second lateral surface positioned opposite to the first lateral surface; a vertically oriented orifice traversing the top surface and the bottom surface of the arm; a mount attachment extending perpendicular from the hitch attachment and having a second plate (84, See Figure 9) configured to demountably attach to an anchor platform; and a stem (78) rotatably and demountably positioned within the vertically oriented orifice and secured within the vertically oriented orifice via a fastener (40) affixed to a bottom surface of the stem.
	With regards to claims 2 and 10, Thompson teaches wherein the first plate comprises an orifice (See Figures 7 and 8) positioned proximate to a periphery of the first plate and traversing through a longitudinal face of the first plate.
	With regards to claims 3 and 11, Thompson teaches wherein the second plate comprises an orifice (See Figure 9) positioned proximate to a periphery of the second plate and traversing through a longitudinal face of the second plate.
	With regards to claims 4 and 9, Thompson teaches wherein the mount attachment comprises a base (40) coupled to and positioned dorsal to the stem; and the second plate is affixed to the base.
	With regards to claims 5 and 9, Thompson teaches wherein the mount attachment comprises a base coupled to and positioned dorsal to the stem; and the second plate is affixed to a surface of the base at an angle of 10 degrees or more relative to a frontal plane of one or more of the stem and base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6935064 to Thompson.
With regards to claim 6, Thompson shows the basic inventive concept as shown above, It teaches vertical holds and horizontally shown holes (22) used for mounting the device and mounting items to the device, it does specifically teach the hole pattern as recited, however, it would be obvious to one of ordinary skill in the art to add holes as desired for mounting.  Therefore it would be obvious to have had the hole pattern as desired including a first horizontally oriented orifice positioned coplanar with the vertically oriented orifice and traversing the arm from the first lateral surface to the second lateral surface; and the stem further secured within the vertically oriented orifice via a fastener that traverses the first horizontally oriented orifice and a horizontal orifice of the stem.
With regards to claims 8 and 13, are shown above, it would be obvious to have the hole configuration as desired for mounting wherein the arm comprises a second horizontally oriented orifice positioned proximate to the first end and traversing the arm from the first lateral surface to the second lateral surface.


Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claims 7 and 12, the prior art does no teach wherein the anchor platform comprises a tripod; and the second plate is configured to demountably attach to a leg of the tripod.

	
Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        3/30/21